Citation Nr: 0611614	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  00-10 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for residuals of a shell fragment wound of the right 
lower leg, involving Muscle Group XI.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residual injury to tibial nerve and deep peroneal 
nerve, right lower leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York that increased the evaluation of the veteran's shell 
fragment wound of the right leg from 20 percent to 30 percent 
disabling.  

In August 2002, the Board determined that further development 
was necessary on the issue of entitlement to an increased 
rating for residuals of a shell fragment wound of the right 
lower leg and undertook such development pursuant to the 
authority granted to the Board by 38 C.F.R. § 19.9(a)(2) 
(2003).  In Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F3d 1399 (Fed. Cir. 2003), however, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R.§ 19.9(a)(2) (2002).  
Thereafter, in January 2004, the Board remanded the case to 
the RO for further development and consideration.  

In December 2004, the RO granted service connection for 
residual injury to tibial nerve and deep peroneal nerve, 
right lower leg, and evaluated the condition as 10 percent 
disabling, effective December 8, 1999.  

In August 2005, the case was again remanded for further 
development.  In this decision, the Board noted that in a 
July 2005 informal brief filed with the Board, the veteran's 
representative raised the issues of entitlement to service 
connection for tinnitus, hypertension as secondary to post-
traumatic stress disorder (PTSD), and headaches as secondary 
to PTSD, as well as claims for higher disability ratings for 
bilateral hearing loss, PTSD, and for residual scars.  These 
issues were referred to the RO for initial development and 
adjudication.

As the appeal regarding the evaluation of the veteran's 
residual injury to tibial nerve and deep peroneal nerve, 
right lower leg, involves an original claim, the Board has 
framed the issue as shown on the title page.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  The veteran's residuals of a shell fragment wound of the 
right lower leg, involving Muscle Group XI is currently 
evaluated at the maximum 30 percent evaluation Diagnostic 
Code 5311.

2.  The veteran's residual injury to tibial nerve and deep 
peroneal nerve, right lower leg, has been evaluated as 
moderate in nature.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability 
evaluation in excess of 30 percent for residuals of a shell 
fragment wound of the right lower leg, involving Muscle Group 
XI have not been met.  38 U.S.C.A. §§ 1155, 5107, (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.73; Diagnostic 
Code 5311 (2005).

2.  The criteria for the assignment of a disability 
evaluation in excess of 10 percent for residual injury to 
tibial nerve and deep peroneal nerve, right lower leg, have 
not been met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.124a; Diagnostic Code 8523 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of a letter dated in April 2004, the veteran was 
furnished notice of the type of evidence needed in order to 
substantiate his claim for an increased rating, as well as 
the type of evidence VA would assist him in obtaining.  The 
veteran was informed of his responsibility to identify, or 
submit directly to VA medical evidence that shows that the 
veteran's service-connected disability had gotten worse.  The 
veteran was told that this evidence is usually shown by 
recent (preferably within the last twelve months) medical 
records.  And the veteran was also informed that he should 
send to VA evidence in his possession that pertains to the 
claim.

In addition, by way of February 2000 and February 2004 rating 
decisions, an April 2000 Statement of the Case, and March 
2001 and January 2006 Supplemental Statements of the Case, 
the RO advised the veteran and his representative of the 
basic law and regulations governing the claim, the cumulative 
information and evidence previously provided to VA (or 
obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claim.  These 
documents, when considered together with RO's VCAA and 
development letters, also provided the veteran and his 
representative with adequate notice of the evidence, which 
was not of record, that was necessary to substantiate the 
veteran's claim, and also specifically informed the veteran 
of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claim 
after the initial decision in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claim, the notice was provided by the RO prior to the 
January 2006 Supplemental Statement of the Case, and prior to 
the transfer and certification of the veteran's case to the 
Board.  The Board also finds that the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and observes that the veteran and 
his representative have had time to consider the content of 
the notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506, slip op. at 14 (U.S. 
Vet. App. Mar. 3, 2006).  The reasoning of the Court's 
decision also applies to claims for increased rating.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, supra.  In this regard, as 
the Board concludes below that the preponderance of the 
evidence is against the veteran's claims, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  In addition, specifically with 
respect to the effective date of veteran's increased rating 
claims, the Board notes that the date of increase for the 
veteran's shell fragment wound of the right leg and service 
connection for the residual nerve damage to the right leg, 
were both effective the date of the veteran's claim in 
December 1999.  Thus, the veteran was given the earliest 
effective date available for each action.  38 U.S.C.A. 
§ 5110(a).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, VA treatment records, VA examination reports, and 
statements submitted by the veteran and his representative.  
In addition, the Board notes that this matter has been 
previously remanded on three occasions for additional 
development, to include affording the veteran an opportunity 
to be examined in connection with his claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for and that, 
under the circumstances of this case, VA has satisfied its 
duty to assist the veteran in this case.  Accordingly, 
further development and further expending of VA's resources 
is not warranted.  See 38 U.S.C.A. § 5103A.

II.  Increased evaluations.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2003).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

In this case, the veteran's residuals of a shell fragment 
wound of the right lower leg, involving Muscle Group XI, is 
currently evaluated as 30 percent disabling under Diagnostic 
Code 5311.  Diagnostic Code 5311 deals with Group XI 
(posterior and lateral crural muscles, and muscle of the 
calf) muscle function:  propulsion; plantar flexion of the 
foot; stabilization of arch; flexion of toes; flexion of 
knees.  If function is affected only slightly, a zero percent 
rating is given.  A 10 percent evaluation is warranted for 
moderate effect on function, 20 percent is warranted if the 
effect is moderately severe, and 30 percent is warranted if 
the effect is severe.  

In this case, the veteran is currently in receipt of the 
maximum evaluation for his service-connected shell fragment 
wound of the right leg.  And because the maximum rating has 
been awarded for under Diagnostic Code 5311, no additional 
higher evaluation is warranted due to pain, as discussed in 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. 
§§ 4.40, 4.45).  See Johnston v Brown, 10 Vet. App. 80 
(1997).  

Next, the Board must consider whether the veteran's service-
connected nerve damage to his right leg warrants an initial 
evaluation in excess of 10 percent.  This disability is 
currently evaluated under Diagnostic Code 8523, for 
disabilities affecting the anterior tibial nerve (deep 
peroneal).  Under this code, incomplete paralysis will be 
evaluated as noncompensable if the condition is found to be 
mild, 10 percent will be awarded for moderate disability, and 
20 percent is warranted for severe disability.  Complete 
paralysis, with dorsal flexion of the foot lost, will be 
evaluated as 30 percent disabling.  

In order to determine the extent and severity of the 
veteran's right leg nerve damage, the veteran was afforded 
two VA examinations.  The first examination was dated in May 
2004.  The examiner noted the veteran's medical history 
regarding the injury to the veteran's right lower leg in 
service.  Since the time of the injury, the veteran was noted 
to have had weakness of the right foot, with difficulty 
climbing stairs, walking for long distances, and lifting the 
foot above a high curb.  The veteran reported numbness and 
tingling in his large toe, and discomfort in his foot and 
leg.  The veteran reported no flare-ups and indicated that 
the symptoms were constantly present.  Upon examination, the 
veteran was found to have a generally normal examination with 
the exception of 4/5 strength in the left dorsiflexors and 
plantarflexors.  Sensory examination was also normal except 
for decrease to all modalities on the dorsal aspect of the 
foot.  Deep tendon reflexes were +2 in the biceps, triceps, 
brachial radialis, knees, and ankles except for absence of 
the left ankle reflex.  The veteran was diagnosed with bullet 
fragment wound to his left lower extremity, with evidence of 
injury to both the tibial nerve and the deep peroneal nerve.  
In this regard, the Board notes that the examiner likely 
meant "right" lower extremity when he stated "left" during 
this report.

The veteran was again afforded a VA examination in October 
2005 in connection with the nerve injury to his right leg.  
The examiner indicated that the veteran's claims file was 
reviewed in connection with the examination.  The veteran's 
pertinent medical history was noted and the veteran reported 
numbness, weakness and tingling in his right lower extremity.  
The veteran also described a deep burning pain that is 
constantly present, and noted that he had lost sensation in 
the foot.  The veteran denied any flare-ups, indicating that 
the symptoms are constantly present.  Upon examination, the 
veteran was noted to have lost sensation in the entire right 
lower extremity below the entrance and exit wound, and was 
noted to have weakness in dorsiflexion and plantarflexion.  
The veteran was also noted to have atrophy of the calf muscle 
of the right lower extremity.  The veteran was diagnosed with 
signs of tibial nerve paralysis, and was noted to have damage 
and impaired function to the right tibial nerve directly 
related to the right leg muscle injury.  The damage was found 
to be moderate in nature.  

Based on the foregoing, an evaluation in excess of 10 percent 
disabling for the veteran's right leg nerve damage is not 
warranted.  In this case, the veteran's condition will be 
evaluated as noncompensable if the condition is found to be 
mild, 10 percent will be awarded for moderate disability, and 
20 percent is warranted for severe disability.  Complete 
paralysis, with dorsal flexion of the foot lost, will be 
evaluated as 30 percent disabling.  

Here, there is no indication that the veteran's condition is 
manifested by complete paralysis.  Rather, each VA examiner 
indicated that the veteran was still able to use the foot, 
albeit with numbness and impaired function.  The disability 
must therefore be evaluated based on incomplete paralysis.  
And in this regard, the veteran's condition was specifically 
found to be moderate in nature by the October 2005 VA 
examiner, warranting only a 10 percent evaluation. 

Based on the foregoing, an evaluation in excess of 10 percent 
disabling for the veteran's right leg nerve damage is not 
warranted under Diagnostic Code 8523.  

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  While 
recognizing that the veteran has complaints of pain, as 
described above, the record does not reflect evidence of 
impairment of his right leg and foot upon clinical 
examination, as caused by such pain, weakness or related 
factors.  In addition, the record contains no indication that 
the veteran suffers from flare-ups or additional impairment 
that may warrant a finding of additional functional loss 
beyond that which is objectively shown.  Therefore, the Board 
holds that additional evaluation under Diagnostic Code 8523 
in consideration of DeLuca and applicable VA code provisions 
is not warranted.  See also 38 C.F.R. § 4.7.

The above determinations are based on the application of VA's 
Schedule for Rating Disabilities.  There is also no showing 
that the veteran's disabilities reflect so exceptional or so 
unusual a disability picture as to warrant the assignment of 
higher evaluations on an extra-schedular basis.  See 
38 C.F.R. § 3.321.  And there is no indication that the 
veteran's disabilities result in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluations).  Further, there is no indication from the 
record that the disabilities have required frequent periods 
of hospitalization, and the application of the regular 
schedular standards has not otherwise been rendered 
impractical.  In the absence of evidence of these factors, 
the Board is not required to remand the claims to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

1.  Entitlement to a disability rating in excess of 30 
percent for residuals of a shell fragment wound of the right 
lower leg, involving Muscle Group XI is denied.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residual injury to tibial nerve and deep peroneal 
nerve, right lower leg is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


